Citation Nr: 0007760	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In February 1999, the Board found 
that the veteran had submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
traumatic arthritis of the back and remanded the issue to the 
RO for additional development.  The RO, having complied with 
the instructions on REMAND, returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that traumatic 
arthritis of the back was not manifested during active 
service or caused by any incident of active duty.


CONCLUSION OF LAW

Traumatic arthritis of the back was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  See 38 U.S.C.A. § 1110 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
As a preliminary matter, the Board finds that veteran's claim 
of entitlement to service connection for traumatic arthritis 
of the back is well grounded in that it is a plausible claim, 
one which is meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

The veteran believes that his current back disability is due 
to a fall which he sustained during active service.  The 
veteran's service medical records show that he fell in 
December 1968 and injured his right thumb and right ankle.  
However, the records disclose no injury, complaints, or 
treatment related to the back.  Likewise, during several VA 
examinations in July 1971, November 1992, November 1993, May 
1995, and August 1995, the veteran complained of arthritic 
pain of the knees and ankles, but made no complaints 
regarding his back.  VA outpatient records from 1991 through 
1999 show no treatment for the back.

A July 1996 letter from Cindy A. Rogers, M.D., stated that 
the veteran presented with a history of falling approximately 
sixteen feet in 1968 while in active service.  He reported 
that he landed on his back and legs.  He now complained of 
neck and low back pain and of being unable to perform daily 
activities.

Upon examination, Dr. Rogers found limited range of motion of 
the cervical spine with left and right cervical rotation, 
flexion, and extension.  The veteran exhibited some thoracic 
kyphosis, with limited range of motion with lumbar extension 
and lateral lumbar flexion.  Heel and toe gait were normal.  
A lateral chest x-ray showed a wedge deformity at T12, L1, 
and L2.  The x-ray reports of the lumbar spine from May 1996 
revealed some rotation with some possible disc space 
narrowing at L5-S1, with severe degenerative changes 
throughout the lumbar spine with marked spurring.  Further x-
rays disclosed mild scoliosis of the lumbar spine.  Cervical 
neck x-rays from October 1995 revealed some degenerative 
changes, spurring, and narrowing of the neural foramen, with 
no evidence of trauma or fractures.

The doctor's impressions were generalized osteoarthritis of 
the cervical, thoracic, and lumbar spine and wedging 
deformity at T12, L1, and L2.  The physician opined that the 
generalized degenerative changes of the cervical, thoracic, 
and lumbar spine were not a result of the in-service 
accident.  She believed that poor posture, obesity, and 
scoliosis of the lumbar spine would contribute to these 
degenerative changes.  Nevertheless, she found that the wedge 
deformities could be consistent with trauma and were probably 
the result of the in-service accident.

During a VA examination in August 1999, the veteran stated 
that he fell approximately sixteen feet from a ladder while 
in service and landed on his back.  He was treated mostly for 
his right ankle at the time, but he also had pain in the 
spine.  The veteran now reported severe pain and the 
inability to sit or stand for prolonged periods of time.  
Physical examination showed normal gait and posture and the 
veteran could perform heel and toe walking.  Range of motion 
measurements of the cervical spine included 35 degrees 
flexion, 55 degrees extension, 30 degrees bilateral lateral 
bending, and 60 degrees bilateral rotation.  The thoracic 
spine showed a positive increase in muscle tightness at T12 
with slight muscle spasms.  Range of motion measurements of 
the lumbosacral spine included 70 degrees flexion, 10 degrees 
extension, 25 degrees bilateral lateral bending, and 15 
degrees bilateral rotation.  There was moderate tightness of 
the hamstrings with straight leg raising of 80 to 85 degrees.  
No abnormality of the upper and lower extremities was noted.

The veteran was diagnosed with degenerative joint disease of 
the cervical, thoracic, and lumbosacral spine, with pain 
causing moderate functional impairment.  The examiner 
observed that review of the service medical records showed no 
back injury or symptomatology.  The examiner commented that, 
if an injury was of such severity as to cause symptoms and 
disability for more than 30 years, it seemed likely that the 
veteran would have mentioned symptoms at or around the time 
of the injury.  The examiner opined that it was not as likely 
as not that the fall during active service was the cause of 
the veteran's current back disability.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for traumatic arthritis of the back.  In so 
finding, the Board has weighed the opinions of Dr. Rogers and 
the VA examiner and has considered all medical evidence of 
record.  The service medical records, including the 
separation examination, are completely devoid of any 
reference to a back disability.  Although the service medical 
records indicate that the veteran fell in 1968, they contain 
no complaints of back symptomatology at the time of the 
injury or for the remaining years that the veteran served.  
In addition, the veteran submitted no evidence of treatment 
or diagnosis of a back disability until Dr. Rogers's July 
1996 opinion, dated approximately 25 years after discharge 
from active service.

The Board further observes that Dr. Rogers apparently relied 
upon the veteran's history in formulating her opinion that 
his back disability may be related to active service.  On the 
contrary, the VA examiner reviewed the service medical 
records.  Moreover, Dr. Rogers also found that the veteran's 
generalized arthritis of the back was not related to a 
traumatic injury, and opined only that the wedging deformity 
may be related to an injury in service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding of service connection for traumatic arthritis of 
the back and the benefit sought on appeal must be denied.



ORDER

Service connection for traumatic arthritis of the back is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

